


Exhibit 10.2








EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 5, 2015 and
effective on January 5, 2015, (the “Effective Date”) is by and between NeoStem,
Inc. (the “Company”) and David J. Mazzo, Ph.D. (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Company desires to employ the Executive as its Chief Executive
Officer and the Executive desires to be so employed by the Company; and
WHEREAS, the Company and the Executive each believe it is in their respective
best interests to enter into this Agreement setting forth the mutual
understandings and agreements reached between the Company and the Executive with
respect to the Executive’s employment with the Company and certain restrictions
on the Executive’s conduct benefitting the Company during such time and
thereafter, all as set forth herein.
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
Section 1.Employment. The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company on a full-time basis, for the
period commencing on the Effective Date and, subject to earlier termination
pursuant to Section 6 below, continuing until December 31, 2018 (the “Initial
Term”). Effective upon the expiration of the Initial Term and of each Renewal
Term, if any, this Agreement and the Executive’s employment hereunder may be
extended by the Company (acting through the Board) for an additional period of
one (1) year, subject to earlier termination pursuant to Section 6 below (each,
a “Renewal Term”), in each such case, commencing upon the expiration of the
Initial Term or the then-current Renewal Term, as the case may be, but only if,
at least ninety (90) calendar days prior to the expiration of the Initial Term
or the then-current Renewal Term, as the case may be, the Company (acting
through the Board) shall have given written notice to the Executive of the
Company’s intention to extend the Term (the “Extension Notice”). In the event
that the Company does not provide an Extension Notice in the manner and within
the time period set forth in the preceding sentence, the Term automatically
shall expire at the end of the Initial Term or the then-current Renewal Term, as
the case may be. As used in this Agreement, the “Term” shall refer to the period
beginning on the Effective Date and ending on the effective date of the
termination of this Agreement and the Executive’s employment hereunder (the
“Termination Date”) in accordance with this Section 1 or Section 6 below. The
Executive hereby represents and warrants to the Company that he has the legal
capacity to execute and perform this Agreement, and that its execution and
performance by him will not violate the terms of any existing agreement or
understanding to which the Executive is a party; and the Company hereby
represents and warrants to the Executive that the person executing this
Agreement on its behalf has the authority to do so and to bind the Company.


Section 2.Position and Duties. During the Term, the Executive shall be employed
as the Company’s Chief Executive Officer and shall perform duties consistent
with such position, including but not limited to direct responsibility for all
day-to-day operations of the Company, and such other related duties




--------------------------------------------------------------------------------




as the Company’s Board of Directors (the “Board”) shall reasonably request. The
Executive will report to the Executive Chairman of the Board, and be subject to
the lawful direction of, the Board. During the Term, and except for vacation in
accordance with Section 5(a) below, the Executive shall devote his full business
time, attention, skill and efforts to the business and affairs of the Company,
its subsidiaries and other affiliates and shall comply with the Company’s codes
of conduct, policies and procedures in place from time to time; provided
however; the foregoing shall not prevent the Executive from (a) engaging in
not-for-profit activities (e.g., board membership with charitable, educational,
or religious organizations), (b) serving on the board of directors of pSivida
Corp. and Avanir Pharmaceuticals, Inc., or in the event that the Executive
ceases to serve on such boards, then, subject to the prior written approval of
the Board, which shall not be unreasonably withheld, serving on the board of
directors (or similar governing body) of not more than two (2) other for profit
corporations (or other business entities) that are not competitors of the
Company (as determined in good faith by the Board, it being understood that a
failure to approve if service would be inconsistent with ISS standards is
reasonable), or (c) managing the Executive’s personal and immediate family
member’s passive investments, as long as, in each case, such activities
individually or in the aggregate do not materially interfere or conflict with
the Executive’s duties hereunder or create a potential business or fiduciary
conflict (in each case, as determined in good faith by the Board). During the
Term, the Executive also shall serve as a member of the Board and in such other
executive-level positions or capacities as may, from time to time, be reasonably
requested by the Executive Chairman and/or the Board, including, without
limitation (subject to election, appointment, re-election or re-appointment, as
applicable) as (i) a member of the board of directors or similar governing body
of any of the Company’s subsidiaries or other affiliates, (ii) an officer of any
of the Company’s subsidiaries or other affiliates, and/or (iii) a member of any
committee of the Company and/or any of its subsidiaries or other affiliates, in
each case, for no additional compensation. The Executive’s position as a member
of the Board shall be subject to election and/or re-election by the Company’s
shareholders, and the failure of the Company’s shareholders to elect or re-elect
the Executive shall not be deemed either (A) a breach by the Company of its
obligation to the Executive or (B) a material reduction in the Executive’s
position, duties, responsibilities or authority. The Executive’s initial
principal place of employment for the performance of his services hereunder
shall be at the Company’s corporate headquarters in New York, NY; provided;
however, it is understood that the Executive shall be required to travel (both
within the US and abroad) as reasonably necessary to perform his duties
hereunder.


Section 3.Compensation. For all services rendered by the Executive in any
capacity required hereunder during the Term, the Executive shall be compensated
as follows:


(a)The Company shall pay the Executive a base salary (the “Base Salary”) at the
annualized rate of $545,000, which shall be subject to customary withholdings
and authorized deductions and be payable in equal installments in accordance
with the Company’s customary payroll practices in place from time to time. The
Executive’s Base Salary shall be subject to review by the Board and/or the
Compensation Committee of the Board (the “Compensation Committee”) at least
annually and may be increased, but not decreased, from time to time by the
Board. As used in this Agreement, the term “Base Salary” shall refer to base
salary as may be adjusted from time to time.


(b)The Executive shall be entitled to participate in all compensation and
employee benefit plans or programs and to receive all other benefits and
perquisites that are approved by the Board and are generally made available by
the Company to other senior executives of the Company and to the extent
permissible under the general terms and provisions of such plans or programs and
in accordance with the provisions thereof. Notwithstanding any of the foregoing,
nothing in this Agreement shall require the Company or any subsidiary or
affiliate thereof to establish, maintain or continue any particular plan or
program nor preclude the amendment, rescission or termination of any such plan
or program that may be established from time to time.




--------------------------------------------------------------------------------






(c)Upon the Effective Date, the Executive shall be granted an option (the
“Initial Option”) to purchase 620,000 shares (the “Initial Option Shares”) of
the Company’s common stock, $.001 par value (the “Common Stock”) under and
subject to the Company’s 2009 Equity Compensation Plan, as the same may be
amended and/or restated from time to time (the “2009 Equity Plan”) at an
exercise price equal to the closing price of the Common Stock on the Effective
Date. The Initial Option shall be subject in all respects to the terms and
conditions of the 2009 Equity Plan and applicable law and shall be subject to a
written grant agreement setting forth the terms and conditions to which such
Initial Option grant shall be subject (“Initial Grant Agreement”). The Initial
Grant Agreement will provide, among other things, that 100,000 shares of the
Initial Option Shares shall be immediately vested, with the balance of the
Initial Option Shares vesting in a series of sixteen successive equal quarterly
installments (32,500 shares each) such that vesting is complete on the fourth
anniversary of the Effective Date (in each case, subject to the Executive’s
continued employment with the Company on the applicable vesting date). The
Executive shall be granted, upon the Effective Date, an additional option (the
“Additional Option,” and together with the Initial Option, the “Options”) to
purchase 200,000 shares (the “Additional Option Shares,” and together with the
Initial Option Shares, the “Option Shares”) of the Common Stock under the 2009
Equity Plan at an exercise price equal to the closing price of the Common Stock
on the Effective Date. The Additional Option also shall be subject to the terms
and conditions of the 2009 Equity Plan and applicable law and shall be subject
to a written grant agreement setting forth the terms and conditions to which
such Additional Option grant shall be subject (the “Additional Grant
Agreement”). The Additional Grant Agreement will provide, among other things,
that the Additional Option Shares shall vest and become exercisable based on two
(2) individual milestones (100,000 Additional Option Shares each), subject to
the Executive’s continued employment by the Company on each of the applicable
1/16 milestone vesting dates. The milestones shall be mutually established by
the Compensation Committee (or the Executive Chairman) and the Executive within
three (3) months following the Effective Date. All Options and Option Share
issuances are subject to the Executive’s execution of the Company’s Insider
Trading Policy. In addition, the Executive acknowledges that in his position he
will be an “affiliate” of the Company for purposes of U.S. securities laws and
the Option Shares and any transfer of the Option Shares will be treated as such.
The Option Shares will be included in the Company’s registration statements on
Form S‑8.


(d)The Executive shall be eligible to receive an annual cash bonus for each
calendar year ending during the Term (“Annual Bonus”). The Executive’s target
Annual Bonus will equal 55% of his Base Salary (the “Target Bonus”) and the
Executive’s maximum Annual Bonus will equal 100% of his Base Salary. Annual
Bonus will be determined by the Board and/or the Compensation Committee based
upon the level of achievement of the Company’s corporate goals and objectives
for the calendar year with respect to which the Annual Bonus relates and the
Executive’s individual performance (in each case, as reasonably determined by
the Board and/or the Compensation Committee). The Board agrees to take into
account the Executive’s input with respect to the establishment of the
Executive’s individual goals and objectives. The Board may, in its discretion,
award the Executive an Annual Bonus of less than or greater than the Target
Bonus depending on the Executive’s level of achievement of the performance
targets. Each Annual Bonus for a calendar year, to the extent earned, will be
paid in a lump sum in the following calendar year, but no later than March 15 of
the calendar year immediately following the applicable calendar year for which
the Annual Bonus is being measured. In order for the Executive to receive an
Annual Bonus, the Executive must be actively employed by the Company on December
31 of the calendar year for which the Annual Bonus is being measured.


Section 4.Business Expenses. The Company shall pay or reimburse the Executive
for all reasonable travel (it being understood that travel shall be arranged by
the Company when practicable) and other reasonable expenses incurred by the
Executive in connection with the performance of his duties and obligations under
this Agreement, subject to the Executive’s presentation of appropriate vouchers
or receipts




--------------------------------------------------------------------------------




in accordance with such policies and approval procedures as the Company may from
time to time establish for employees (including but not limited to prior
approval of extraordinary expenses) and to preserve any deductions for Federal
income taxation purposes to which the Company may be entitled.


Section 5.Benefits; Perquisites; Expense Reimbursement. In addition to those
payments and benefits set forth above or elsewhere herein, Executive shall be
entitled to the following other benefits and payments:
(a)Vacation. Executive shall be entitled to four (4) weeks paid vacation per
calendar year (pro rated in the event of a service year which is shorter than a
calendar year), in addition to Company-observed holidays. Any vacation time not
used during a calendar year shall be treated in accordance with the Company’s
policies relating to unused vacation (currently forfeiture without
compensation).


(b)Supplemental Term Life and Long-Term Disability Insurance. The Company will
pay up to $10,000 annually (in the aggregate) for supplemental term life
insurance coverage and supplemental long-term disability coverage.


(c)Non-Accountable Expense Allowance. The Company will provide the Executive
with an annual expense allowance of $12,000 in the aggregate, payable in monthly
installments.


(d)D&O Insurance. The Executive shall be covered by the Directors and Officers
Liability Insurance policy that generally covers the directors and officers of
the Company, provided by the Company at its expense.


(e)Indemnification. The Executive shall be entitled to the benefit of the
indemnification provisions contained in the Company’s By-Laws or Certificate of
Incorporation as they may be amended from time to time, to the extent permitted
by applicable law, at the time of the assertion of any liability against the
Executive.
(f)Legal Expenses. The Company shall pay for the reasonable legal fees of
counsel incurred by the Executive in connection with the negotiation,
preparation and execution of this Agreement, up to a maximum amount of $10,000.


Section 6.Termination of Employment.


(a)Events of Termination. The Executive’s employment hereunder may be terminated
upon the occurrence of any of the following events:


(i)Termination for Cause. The Company (acting through the Board) may terminate
the Executive’s employment hereunder for Cause at any time. For purposes of this
Agreement, “Cause” shall mean that, as determined by the Board, the Executive
has: (A) committed gross negligence in connection with his duties as set forth
herein or otherwise with respect to the business and affairs of the Company, its
subsidiaries and/or its other affiliates; (B) committed fraud in connection with
his duties as set forth herein or otherwise with respect to the business and
affairs of the Company, its subsidiaries and/or its other affiliates; (C)
engaged in personal dishonesty, willful misconduct, willful violation of any
law, or breach of fiduciary duty, in each instance, with respect to the business
and affairs of the Company, its subsidiaries and/or its other affiliates;
(D) been indicted for, or has been found by a court of competent jurisdiction to
have committed or plead guilty to, (1) a felony (or state law equivalent) or (2)
any other serious crime involving moral turpitude or that has (or is reasonably
likely to have) a material adverse effect either on (x) the Executive’s ability
to perform his duties under the Agreement or (y) the reputation and goodwill of
the Company, regardless of whether or not such other crime is related or
unrelated to the business of the Company,




--------------------------------------------------------------------------------




its subsidiaries or other affiliates; (E) shown chronic use of alcohol, drugs or
other similar substances that materially affects the Executive’s work
performance; (F) breached his obligations under (1) this Agreement, (2) the
Confidentiality, Non-Compete and Inventions Assignment Agreement attached hereto
as Exhibit A (the “Covenants Agreement”) or (3) any other agreement executed by
the Executive for the benefit of the Company, its subsidiaries and/or other
affiliates, provided, that, if such breach described in this clause (F) is
susceptible to cure (as determined in the reasonable discretion of the Board),
the Executive shall have thirty (30) days after notice from the Board to cure
such breach; (G) failed to materially perform the Executive’s duties or to
follow the lawful directives of the Board; provided, that, if such failure
described in this clause (G) is susceptible to cure (as determined in the
reasonable discretion of the Board), the Executive shall have thirty (30) days
after notice from the Board to cure such failure; or (H) materially violated the
Company’s written code of conduct or other written or established policies
and/or procedures in place from time to time; provided, that, if such violation
described in this clause (H) is susceptible to cure (as determined in the
reasonable discretion of the Board), the Executive shall have thirty (30) days
after notice from the Board to cure such violation. Any notice to the Executive
under this Section 6(a)(i) shall be in writing and shall specify in reasonable
detail the Executive’s acts or omissions that the Company alleges constitute
“Cause.”
(ii)Termination without Cause. The Company (acting through the Board) may
terminate the Executive’s employment hereunder without Cause (other than by
reason of death or Disability) at any time upon notice to Executive.


(iii)Resignation for Good Reason. The Executive may voluntarily terminate his
employment hereunder for Good Reason (as defined below) upon written notice to
the Company in accordance with the definition thereof. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
events: (A) material breach by the Company of its obligations under this
Agreement; (B) the Executive’s position, duties, responsibilities, or authority
have been materially reduced or the Executive has repeatedly been assigned
duties that are materially inconsistent with his duties set forth herein, in
each case, without the Executive’s consent or (C) the relocation of the
Executive’s principal place of employment, without the Executive’s consent, in a
manner that lengthens his one-way commute distance by one hundred (100) or more
miles. “Good Reason” shall not be deemed to exist, however, unless (1) the
Executive shall have given written notice to the Company specifying in
reasonable detail the Company’s acts or omissions that the Executive alleges
constitute “Good Reason” within sixty (60) days after the first occurrence of
such circumstances and the Company shall have failed to cure any such act or
omission within sixty (60) days of receipt of such written notice, and (2) the
Executive actually terminates employment within one hundred eighty (180) days
following the initial occurrence of the of any of the foregoing conditions that
he considers to be “Good Reason.” If the Executive fails to provide this notice
and cure period prior to his resignation, or resigns more than one hundred
eighty (180) days after the initial existence of the condition, his resignation
will not be deemed to be for “Good Reason.”


(iv)Resignation without Good Reason. The Executive may voluntarily terminate his
employment hereunder for any reason at any time, including for any reason that
does not constitute Good Reason, upon ninety (90) days’ prior written notice to
the Company, provided, however, the Company reserves the right, upon written
notice to the Executive, to accept the Executive’s notice of resignation and to
accelerate such notice and make the Executive’s resignation effective
immediately, or on such other date prior to the Executive’s intended last day of
work as the Company deems appropriate. It is understood and agreed that the
Company’s election to accelerate Executive’s notice of resignation shall not be
deemed a termination by the Company without Cause for purposes of Section
6(a)(ii) of this Agreement, Section 7(a) of this Agreement or otherwise, or
constitute Good Reason for purposes of Section 6(a)(iii) of this Agreement,
Section 7(a) of this Agreement or otherwise.




--------------------------------------------------------------------------------




(v)Disability. The Executive’s employment hereunder shall terminate upon his
Disability. For purposes of this Agreement, “Disability” shall mean that the
Executive has been unable to perform his duties to the Company on account of
physical or mental illness or incapacity for a period of ninety (90) consecutive
calendar days or one hundred twenty (120) calendar days (whether or not
consecutive) during any 365-day period, as a result of a condition that is
treated as a total or permanent disability under the long-term disability
insurance policy of the Company that covers the Executive.


(vi)Death. The Executive’s employment hereunder shall automatically terminate
upon his death.


(vii)Expiration of Term. As set forth in Section 1 above, the Executive’s
employment hereunder shall automatically terminate upon the expiration of the
Term.


(b)Resignation from Directorships, Officerships and Committees. The termination
of the Executive’s employment for any reason shall constitute the Executive’s
resignation from (i) any director, officer, employee or committee position the
Executive has with the Company or any of its affiliates and (ii) all fiduciary
positions the Executive holds with respect to any employee benefit plans or
trusts established by the Company. The Executive agrees that this Agreement
shall serve as written notice of resignation in this circumstance; provided,
however, the Executive agrees to take any additional actions that are deemed
reasonably necessary by the Company to effectuate or evidence such resignations.


Section 7.Compensation upon Termination of Employment. All defined terms used in
this Section 7 but not defined in this Section 7 or elsewhere in this Agreement
shall have the meanings ascribed to such terms in the Covenants Agreement:


(a)Resignation for Good Reason; Termination without Cause. In the event that,
during the Term, the Company terminates Executive’s employment without Cause
(other than by reason of death or Disability) or the Executive voluntarily
terminates his employment for Good Reason, the Company shall, in full discharge
of all of the Company’s obligations to the Executive hereunder or otherwise,
provide the Executive with the following payments and benefits:


(i)Accrued Rights. The Company shall pay the Executive a lump-sum amount, within
thirty (30) days following the Termination Date (or earlier if required by law),
equal to the sum of (A) his earned but unpaid Base Salary through the last day
of the Executive’s employment (“Termination Date”), (B) any bonus amount earned
and vested but not paid for periods ending on or prior to the Termination Date,
(C) any accrued and unused vacation time, (D) any unreimbursed business expenses
or other amounts due to the Executive from the Company as of the Termination
Date, and (E) all other payments and benefits to which the Executive then may be
entitled under the terms of any applicable compensation arrangement or benefit,
equity or perquisite plan or program or grant or this Agreement, including but
not limited to any applicable insurance benefits (the “Accrued Rights”).


(ii)Additional Payments. Subject to Sections 7(e) and 7(f) below, the Company
shall make additional payments to Executive in the form of continuation of the
Executive’s then-current Base Salary (the “Additional Payments”) for a period
beginning on the Termination Date and ending on the twelve (12) month
anniversary of the Termination Date (the “Severance Period”), payable in
accordance with the Company's regular payroll practices, commencing on the
Company’s first regular payroll date that occurs on or immediately after the
60th day following the Termination Date; provided, however, the first
installment payment of the Additional Payments shall include the cumulative
amount of payments that would have been




--------------------------------------------------------------------------------




paid to the Executive during the period of time between the Termination Date and
the date the Additional Payments commence had such payments commenced
immediately following the Termination Date.


(iii)COBRA Assistance. If Executive then participates in the Company’s medical
and/or dental plans and Executive timely elects to continue and maintain group
health plan coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), then, subject to Sections 7(e) and 7(f)
below, the Company will pay monthly, on the Executive’s behalf, a portion of the
cost of such coverage for the Severance Period, which payments will be equal to
the amount of the monthly premium for such coverage, less the amount that
Executive would have been required to pay if Executive had remained an active
Executive of the Company (the “COBRA Assistance”); provided, however, that if
and to the extent that the Company may not provide such COBRA Assistance without
incurring tax penalties or violating any requirement of the law, the Company
shall use its commercially reasonable best efforts to provide substantially
similar assistance in an alternative manner provided that the cost of doing so
does not exceed the cost that the Company would have incurred had the COBRA
Assistance been provided in the manner described above or cause a violation of
Section 409A (as defined in Section 19 below).


(iv)Pro-Rata Bonus Payment. Subject to Sections 7(e) and 7(f) below, the Company
shall pay the Executive an amount equal to the product of: (A) 50% of
Executive’s Base Salary (at the rate in effect on the Termination Date) and (B)
a fraction, the numerator of which is the number of days that the Executive was
employed by the Company during the calendar year in which the Termination Date
occurs and the denominator of which is 365 (the “Pro-Rata Bonus”), the aggregate
amount of which Pro-Rata Bonus shall be payable in equal installments on the
Company’s regular payroll dates, commencing on the later of: (1) the Company’s
first regular payroll date that occurs on or immediately after the 60th day
following the Termination Date; and (2) the date that the Executive’s Annual
Bonus for the calendar year in which the Termination Date would have been paid
under Section 3(d) above if he had remained employed until the end of such
calendar year, and ending on the last payroll date in the Severance Period.


(v)Options. The Company shall provide that twenty-five percent (25%) of all
outstanding unvested equity awards granted to the Executive shall become fully
vested and provide that the time period that the Executive may have to exercise
such equity awards shall be extended for a period equal to the shorter of (i)
one (1) year following the Termination Date, or (ii) the remaining term of the
award. Except as otherwise provided in this Section 7(a)(v), all stock options
shall be treated in accordance with the 2009 Equity Plan.


(b)Expiration of the Term. If the Executive’s employment hereunder terminates
upon the expiration of the Term because the Executive elects not to extend the
Term, then the Company shall, in full discharge of all of the Company’s
obligations to the Executive hereunder or otherwise, pay and/or provide the
Executive with any Accrued Rights under Section 7(a)(i) hereof. If the
Executive’s employment hereunder terminates upon expiration of the Term because
the Company does not offer to extend the Term in accordance with Section 1,
then, in full discharge of all of the Company’s obligations to the Executive
hereunder or otherwise, the Executive shall be entitled to receive the Accrued
Rights under Section 7(a)(i) and the benefits described in Section 7(a)(ii) and
7(a)(iii), subject to Sections 7(e) and 7(f). In either case, all stock options
shall be treated in accordance with the 2009 Equity Plan.


(c)Resignation without Good Reason; Termination for Cause or upon Death or
Disability.
(i)In the event that during the Term the Company terminates Executive’s
employment for Cause or the Executive voluntarily terminates his employment
other than for Good Reason, the Company shall, in full discharge of all of the
Company’s obligations to the Executive hereunder or




--------------------------------------------------------------------------------




otherwise, pay and/or provide the Executive with any Accrued Rights under
Section 7(a)(i) hereof. All stock options shall be treated in accordance with
the 2009 Equity Plan.


(ii)In the event that during the Term the Executive's employment is terminated
due to the Executive’s death or Disability, the Company shall, in full discharge
of all of the Company’s obligations to the Executive (or his estate, if
applicable) hereunder or otherwise, (A) pay and/or provide the Executive (or his
estate with) with any Accrued Rights under Section 7(a)(i) hereof and (B)
subject to Sections 7(e) and 7(f) below, provide the COBRA Assistance under
Section 7(a)(iii). All stock options shall be treated in accordance with the
2009 Equity Plan.


(d)No Further Rights; Continued Obligations under the Covenants Agreement. The
Executive shall have no further rights under this Agreement or otherwise to
receive any other compensation or benefits after such termination or resignation
of employment under the Company’s severance arrangements or otherwise, except
with respect to the payments and benefits specifically provided for under this
Section 7. The Executive acknowledges and agrees that, on the expiration of the
Term or the earlier termination of his employment for any reason or no reason
(whether initiated by the Executive or the Company), the Executive shall
continue to be bound by his obligations pursuant to the Covenants Agreement.


(e)Release of Claims. Notwithstanding anything contained in this Agreement to
the contrary, the Company’s provision of the payments and benefits under
Sections 7(a)(ii), 7(a)(iii), 7(a)(iv), 7(a)(v) and 7(c)(ii) hereof shall be
contingent in all respects on the Executive (or, if applicable, his estate)
executing (and not revoking) a general release of claims against the Company,
its affiliates and related parties, in a form reasonably satisfactory to the
Company (the “Release”) and the Release becoming effective (and no longer
subject to revocation) within sixty (60) days following the Termination Date.


(f)Breach of Release or Covenants Agreement. Notwithstanding anything set forth
in this Agreement to the contrary, in the event of a breach by the Executive of
his obligations under the Covenants Agreement or the Release Agreement and in
addition to any other remedies under the Covenants Agreement, the Release
Agreement or at law or in equity, the Company shall have no further obligations
under Sections 7(a)(ii), 7(a)(iii), 7(a)(iv), or 7(c)(ii) (if and as applicable)
and the Executive shall be required, upon demand, to return to the Company any
payments previously made by the Company pursuant to Section 7(a)(ii), 7(a)(iii),
7(a)(iv), or 7(c)(ii).


(g)Mitigation of Damages. In no event shall the Executive be obliged to seek
other employment or take any other action by way of mitigation of the severance
benefits payable to the Executive under any of the provisions of this Agreement,
nor shall the amount of any severance benefit hereunder be reduced by any
compensation earned by the Executive as a result of employment by another
employer, except as set forth in this Agreement.


Section 8.Covenants Agreement; Corporate Policies.
(a)Covenants Agreement. The Executive acknowledges that Executive, as a
condition to (and a material inducement for) the Company entering into this
Agreement, is simultaneously executing the Covenants Agreement, which is
attached hereto as Exhibit A, the terms of which are incorporated herein by
reference, and that the terms of the Covenants Agreement will be in full force
and effect as of the Effective Date and shall survive the expiration of this
Agreement or the earlier termination of Executive’s employment hereunder.






--------------------------------------------------------------------------------




(b)Corporate Policies. The Executive acknowledges and agrees that during the
Term, he will be bound by, and comply with, the Company’s various written
corporate policies applicable to other senior executives of the Company,
including but not limited to its expense reimbursement policies.


Section 9.Withholding Taxes. The Company may directly or indirectly withhold
from any payments made under this Agreement all Federal, state, city or other
taxes and all other deductions as shall be required pursuant to any law or
governmental regulation or ruling or pursuant to any contributory benefit plan
maintained by the Company in which the Executive may participate.


Section 10.Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given if delivered or mailed, postage prepaid, by certified or
registered mail or by use of an independent third party commercial delivery
service for same day or next day delivery and providing a signed receipt as
follows:
To the Company:


NeoStem, Inc.
420 Lexington Avenue
Suite 350
New York, New York 10170
Attention: General Counsel


and a copy (which shall not constitute notice) shall also be sent to:


Alan Wovsaniker, Esq.
Lowenstein Sandler LLP
65 Livingston Avenue
Roseland, NJ 07068


To the Executive:


David J. Mazzo, Ph.D.
191 Roundtop Road
Bernardsville, NJ 07924


and a copy (which shall not constitute notice) shall also be sent to:
Michael N. Sheetz, Esq.
Cooley LLP
500 Boylston St.
Boston, MA 02116


or to such other address as either party shall have previously specified in
writing to the other. Notice by mail shall be deemed effective on the second
business day after its deposit with the United States Postal Service, notice by
same day courier service shall be deemed effective on the day of deposit with
the delivery service and notice by next day delivery service shall be deemed
effective on the day following the deposit with the delivery service.
Section 11.No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect;




--------------------------------------------------------------------------------




provided, however, that nothing in this Section 11 shall preclude the assumption
of such rights by executors, administrators or other legal representatives of
the Executive or his estate and their conveying any rights hereunder to the
person or persons entitled thereto.


Section 12.Source of Payment. All payments provided for under this Agreement
shall be paid in cash from the general funds of the Company. The Company shall
not be required to establish a special or separate fund or other segregation of
assets to assure such payments, and, if the Company shall make any investments
to aid it in meeting its obligations hereunder, the Executive shall have no
right, title or interest whatever in or to any such investments except as may
otherwise be expressly provided in a separate written instrument relating to
such investments. Nothing contained in this Agreement, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company and the Executive or
any other person. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right, without prejudice to rights
which Executives may have, shall be no greater than the right of an unsecured
creditor of the Company.


Section 13.Binding Agreement; No Assignment. This Agreement shall be binding
upon, and shall inure to the benefit of, the Executive and the Company and their
respective permitted successors, assigns, heirs, beneficiaries and
representatives. This Agreement is personal to the Executive and may not be
assigned by him. This Agreement may not be assigned by the Company except in
connection with a sale of all or substantially all of its assets or a merger or
consolidation of the Company, and the acquiring Company or entity expressly
assumes this Agreement. Any attempted assignment in violation of this Section 13
shall be null and void.


Section 14.Governing Law; Consent to Jurisdiction. The validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New York. In addition, the Executive and the Company irrevocably
submit to the exclusive jurisdiction of the courts of the State of New York and
the United States District Court sitting in New York County for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on the
Executive or the Company anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. The Executive and the
Company irrevocably consent to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. In any such
action or proceeding, the court shall have the authority to award reasonable
costs, expenses, and attorneys' fees to the party that substantially prevails.


Section 15.Entire Agreement; Amendments. This Agreement (including Exhibit A)
embodies the entire agreement between Executive and the Company with respect to
the subject matter hereof and may only be amended or otherwise modified by a
writing executed by all of the parties hereto.


Section 16.Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument.


Section 17.Severability; Blue-Penciling. The provisions, sections and
paragraphs, and the specific terms set forth therein, of this Agreement
(including Exhibit A) are severable, except as specifically provided to the
contrary herein. If any provision, section or paragraph, or specific term
contained therein, of this Agreement or the application thereof is determined by
a court to be illegal, invalid or unenforceable, that provision, section,
paragraph or term shall not be a part of this Agreement, and the legality,
validity and enforceability of remaining provisions, sections and paragraphs,
and all other terms therein, of this Agreement




--------------------------------------------------------------------------------




shall not be affected thereby. The Executive acknowledges and agrees that as to
himself, the restrictive covenants contained in the Covenants Agreement (the
“Restrictive Covenants”) are reasonable and valid in geographical and temporal
scope and in all other respects. If any court determines that any of such
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions. It is the desire
and intent of the parties that the Restrictive Covenants will be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any Restrictive
Covenant shall be adjudicated to be invalid or unenforceable, such Restrictive
Covenant shall be deemed amended to the extent necessary in order that such
provision be valid and enforceable, such amendment to apply only with respect to
the operation of such Restrictive Covenant in the particular jurisdiction in
which such adjudication is made.


Section 18.Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
regarding the terms and conditions of Executive’s employment with the Company.


Section 19.409A Compliance.


(a)Notwithstanding anything to the contrary contained herein, if necessary to
comply with the restriction in Section 409A(a)(2)(B) of the Internal Revenue
Code of 1986, as amended (the “Code”) concerning payments to “specified
Executives,” any payment on account of the Executive’s separation from service
that would otherwise be due hereunder within six months after such separation
shall nonetheless be delayed until the first business day of the seventh month
following the Executive’s date of termination and the first such payment shall
include the cumulative amount of any payments that would have been paid prior to
such date if not for such restriction, together with interest on such cumulative
amount during the period of such restriction at a rate, per annum, equal to the
applicable federal short-term rate (compounded monthly) in effect under Section
1274(d) of the Code on the date of termination. If the Executive dies during the
six-month postponement period prior to the payment, the amount of the payment
deferred on account of Section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within 30 days after the date of the
Executive’s. For purposes of Section 7 hereof, the Executive shall be a
“specified Executive” for the 12-month period beginning on the first day of the
fourth month following each “Identification Date” if he is a “key Executive” (as
defined in Section 416(i) of the Code without regard to Section 416(i)(5)
thereof) of the Company at any time during the 12-month period ending on the
“Identification Date.” For purposes of the foregoing, the Identification Date
shall be December 31.


(b)This Agreement is intended to comply with the requirements of Section 409A of
the Code and regulations promulgated thereunder (“Section 409A”). To the extent
that any provision in this Agreement is ambiguous as to its compliance with
Section 409A, the provision shall be read in such a manner so that no payments
due under this Agreement shall be subject to an "additional tax" as defined in
Section 409A(a)(1)(B) of the Code. For purposes of Section 409A, each payment
made under this Agreement shall be treated as a separate payment. In no event
may the Executive, directly or indirectly, designate the calendar year of
payment. Notwithstanding anything contained herein to the contrary, the
Executive shall not be considered to have terminated employment with the Company
for purposes of Section 7 hereof unless he would be considered to have incurred
a “separation from service” from the Company within the meaning of Treasury
Regulation §1.409A-1(h)(1)(ii).


(c)All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time




--------------------------------------------------------------------------------




specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit.


(d)In no event whatsoever shall the Company be liable for any additional tax,
interest or penalty that may be imposed on Executive by Section 409A or damages
for failing to comply with Section 409A.


Section 20.Section 280G Limitation.
If any payment(s) or benefit(s) the Executive would receive pursuant to this
Agreement and/or pursuant to any other agreement or arrangement would (a)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (b) but for this Section 20, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such payment(s) or benefit(s)
(collectively, “Payments”) shall be reduced to the Reduced Amount.  The “Reduced
Amount” shall be the largest portion of the Payments that can be paid or
provided without causing any portion of the Payments being subject to the Excise
Tax. If a reduction in payments or benefits constituting “parachute payments” is
necessary so that the Payments equal the Reduced Amount, reduction shall occur
in the following order: (i) first, Severance Payments under this Agreement, (ii)
second, any other cash payments due under any other agreement between the
Company and the Executive; (iii) third, cancellation of the acceleration of
vesting of any stock options, (iv) fourth, cancellation of the acceleration of
vesting of any restricted stock and restricted stock units; and (v) lastly,
other non-cash forms of benefits. Calculations of the foregoing will be
performed at the expense of the Company by an accounting firm selected by the
Company. The determinations of such accounting firm shall be final, binding and
conclusive upon the Company and the Executive.




[Signatures follow on next page]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
their respective duly authorized officers and the Executive has signed this
Agreement, all as of the first date above written but effective as of the
Effective Date.


NEOSTEM, INC.


By:/s/ Robin L. Smith
Name: Robin L. Smith
Title: Executive Chairman of the Board


/s/ David Mazzo
David J. Mazzo, Ph.D.






--------------------------------------------------------------------------------




Exhibit A to Employment Agreement
NEOSTEM, INC.
Employee Confidentiality, Non-Compete and Inventions Assignment Agreement
I (the “Employee”) recognize that NeoStem, Inc., a Delaware corporation (the
“Company”), is engaged, directly or through its subsidiaries, in the business of
product and process development, consulting, characterization and comparability
and contract manufacturing for cell based medicine and regenerative science and
storage of cells, collection and therapeutic development, as well as the
research and development of proprietary cellular therapies, including a T
Regulatory Cell Program in immune modulation, a CD34 Cell Program in Ischemic
Repair, a very small embryonic like (VSEL) stem cell program in Tissue
Regeneration and Targeted Immunotherapy Program in cancer (the “Business”). The
“Business” also includes any other regenerative medicine, cellular therapies or
stem cell initiatives which are or become a part of the Company’s (or its
subsidiaries’) business during my employment tenure with the Company. Any
company with which the Company enters into, or seeks or considers entering into,
a business relationship in furtherance of the Business is referred to as a
“Business Partner.”
I understand that as part of my performance of duties as an employee of the
Company (the “Engagement”), I will have access to confidential or proprietary
information of the Company and the Business Partners, and I may make new
contributions and inventions of value to the Company. I further understand that
my Engagement creates in me a duty of trust and confidentiality to the Company
with respect to any information: (1) related, applicable or useful to the
business of the Company, including the Company’s anticipated research and
development or such activities of its Business Partners; (2) resulting from
tasks performed by me for the Company; (3) resulting from the use of equipment,
supplies or facilities owned, leased or contracted for by the Company; or (4)
related, applicable or useful to the business of any partner, client or customer
of the Company, which may be made known to me or learned by me during the period
of my Engagement.
For purposes of this Agreement, the following definitions apply:
“Proprietary Information” shall mean information relating to the Business or the
business of any Business Partner and generally unavailable to the public that
has been created, discovered, developed or otherwise has become known to the
Company or in which property rights have been assigned or otherwise conveyed to
the Company or a Business Partner, which information has economic value or
potential economic value to the business in which the Company is or will be
engaged. Proprietary Information shall include, but not be limited to, trade
secrets, processes, formulas, writings, data, know-how, negative know-how,
improvements, discoveries, developments, designs, inventions, techniques,
technical data, patent applications, customer and supplier lists, financial
information, business plans or projections and any modifications or enhancements
to any of the above.
“Inventions” shall mean all Business-related discoveries, developments, designs,
improvements, inventions, formulas, software programs, processes, techniques,
know-how, writings, graphics and other data, whether or not patentable or
registrable under patent, copyright or similar statutes, that are related to or
useful in the business or future business of the Company or its Business
Partners or result from use of premises or other property owned, leased or
contracted for by the Company. Without limiting the generality of the foregoing,
Inventions shall also include anything related to the Business that derives
actual or potential economic value from not being generally known to the public
or to other persons who can obtain economic value from its disclosure or use.




--------------------------------------------------------------------------------




As part of the consideration for my Engagement pursuant to the terms of the
employment agreement between the Company and me dated as of January 5, 2015 (the
“Employment Agreement”), and the base salary, stock options and/or other
compensation and benefits to be received by me from the Company pursuant to the
Employment Agreement, I hereby agree as follows:
1.Proprietary Information and Inventions. The Company, its Business Partners or
their respective assigns, as the case may be, are and shall be the sole owner of
all Proprietary Information and Inventions related to the Business and the sole
owner of all patents, trademarks, service marks, copyrights, mask rights and
other rights (collectively referred to herein as “Rights”) pertaining to any
Proprietary Information or Inventions. I hereby acknowledge that all original
works of authorship that are made by me (solely or jointly with others) within
the scope of my Engagement and which are protectable by copyright are “works for
hire” as that term is defined in the United States Copyright Act (17 USCA,
Section 101). I further hereby assign to the Company, any Rights I may have or
acquire in any Proprietary Information or Inventions which arise in the course
of my Engagement. I further agree to assist the Company or any person designated
by it in every proper way (but at the Company’s expense) to obtain and from time
to time enforce Rights relating to said Proprietary Information or Inventions in
any and all countries. I will execute all documents for use in applying for,
obtaining and enforcing such Rights in such Proprietary Information or
Inventions as the Company may desire, together with any assignments thereof to
the Company or persons designated by it. My obligation to assist the Company or
any person designated by it in obtaining and enforcing Rights relating to
Proprietary Information or Inventions shall continue beyond the cessation of my
Engagement (“Cessation of my Engagement”). In the event the Company is unable,
after reasonable effort, to secure my signature on any document or documents
needed to apply for or enforce any Right relating to Proprietary Information or
to an Invention, whether because of my physical or mental incapacity or for any
other reason whatsoever, I hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as my agents and attorneys-in-fact
to act for and in my behalf and stead in the execution and filing of any such
application and in furthering the application for and enforcement of Rights with
the same legal force and effect as if such acts were performed by me.


2.Confidentiality. At all times, both during my Engagement and after the
Cessation of my Engagement, whether the cessation is voluntary or involuntary,
for any reason or no reason, or by disability, I will keep in strictest
confidence and trust all Proprietary Information, and I will not disclose or use
or permit the use or disclosure of any Proprietary Information or Rights
pertaining to Proprietary Information, or anything related thereto, without the
prior written consent of the Company, except as may be necessary in the ordinary
course of performing my duties for the Company or to enforce any of my rights
under my Employment Agreement. I recognize that the Company has received and in
the future will receive from third parties (including Business Partners) their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. I agree that I owe the Company and such third parties
(including Business Partners), during my Engagement and after the Cessation of
my Engagement, a duty to hold all such confidential or proprietary information
in the strictest confidence, and I will not disclose or use or permit the use or
disclosure of any such confidential or proprietary information without the prior
written consent of the Company, except as may be necessary in the ordinary
course of performing my duties for the Company consistent with the Company’s
agreement with such third party or to enforce any of my rights under my
Employment Agreement or otherwise.


3.Noncompetition and Nonsolicitation.


(a)During my Engagement, and for a period of two (2) years after the Cessation
of my Engagement, I will not directly or indirectly, whether alone or in concert
with others or as a partner, officer,




--------------------------------------------------------------------------------




director, consultant, agent, employee or stockholder of any company or
commercial enterprise, engage in any activity in the United States, Canada, Asia
and Europe that is in Competition with the Company concerning its work or any
Business Partner’s work in the Business. Further during my Engagement and for a
period of two (2) years after the Cessation of my Engagement, I agree not to
plan or otherwise take any preliminary steps, either alone or in concert with
others to set up or reengage in any business enterprise that would be in
Competition with the Company in the Business; provided, however, that the
foregoing shall not restrict my ability to seek other employment following the
Cessation of my Engagement (whether or not I am receiving or have received any
Additional Payments) as long as I do not actually commence such employment. In
addition, nothing in this Agreement shall preclude me from providing services to
an entity which operates multiple businesses including indirectly, through its
affiliates, a business that is in Competition with the Company’s Business, if
that competitive affiliate is not a material part of the business of such entity
and if I do not provide services, directly or indirectly, with respect to, or
have supervisory or executive authority with respect to, any such affiliate
which is itself directly engaged in such business that is in Competition with
the Company’s work in the Business. For purposes of this Agreement,
“Competition” shall mean any involvement in any project competitive with the
Business (as defined above) or the therapies being developed as part of the
Business.


(b)During my Engagement and for a period of two (2) years after the Cessation of
my Engagement, I will not directly or indirectly, whether alone or in concert
with others or as a partner, officer, director, consultant, agent, employee or
stockholder of any company or commercial enterprise, either alone or in concert
with others, not take any of the following actions:


(i)persuade or attempt to persuade any Business Partner, Customer, Prospective
Customer or Supplier to cease doing business with the Company, or to reduce the
amount of business it does with the Company;


(ii)persuade or attempt to persuade any Service Provider to cease providing
services to the Company or any Business Partner; or


(iii)solicit for hire or hire for myself or for any Person any Service Provider.


(iv)The following definitions are applicable to this Section 3(b):


(A)“Customer” means any Person that purchased goods or services from the
Company, or engages in a collaborative arrangement with the Company, at any time
within 1 year prior to the date of the solicitation prohibited by Section
3(b)(i) or (ii).


(B)“Prospective Customer” means any Person with whom the Company met or to whom
the Company presented for the purpose of soliciting the Person to become a
Customer of the Company within 6 months prior to the date of the solicitation
prohibited by Section 3(b)(i) or (ii).


(C)“Service Provider” means any Person who is an employee or independent
contractor of the Company or the Company or who was within twelve (12) months
preceding the solicitation prohibited by Section 3(b)(iii) or (iv) an employee
or independent contractor of the Company or the Company.
(D)“Supplier” means any Person that sold goods or services to the Company, or
engages in a collaborative arrangement with the Company at any time within
twelve (12) months prior to the date of the solicitation prohibited by Section
3(b)(i) or (ii).




--------------------------------------------------------------------------------




(E)“Person” means an individual, a sole proprietorship, a corporation, a limited
liability company, a partnership, an association, a trust, or other business
entity, whether or not incorporated.
(c)The following shall not be deemed to breach the foregoing obligations: my
ownership of stock, partnership interests or other securities of any entity not
in excess of two percent (2%) of any class of such interests or securities which
is publicly traded.
(d)Employee acknowledges that (i) the restrictions contained in this section are
reasonable and necessary to protect the legitimate business interests of the
Company, (ii) that the term of this obligation is reasonable in scope, and (iii)
that this obligation is a material term, without which the Company would be
unwilling to enter into an employment relationship with the Employee.


4.Delivery of Company Property and Work Product. In the event of the Cessation
of my Engagement, I will deliver to the Company all biological materials,
devices, records, sketches, reports, memoranda, notes, proposals, lists,
correspondence, equipment, documents, photographs, photostats, negatives,
undeveloped film, drawings, specifications, tape recordings or other electronic
recordings, programs, data, marketing material and other materials or property
of any nature belonging to the Company or its clients or customers, and I will
not take with me, or allow a third party to take, any of the foregoing or any
reproduction of any of the foregoing.


5.No Conflict. I represent, warrant and covenant that my performance of all the
terms of this Agreement and the performance of my duties for the Company does
not and will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my Engagement. I
have not entered into, and I agree that I will not enter into, any agreement,
either written or oral, in conflict herewith.


6.No Use of Confidential Information. I represent, warrant and covenant that I
have not brought and will not bring with me to the Company or use in my
Engagement any materials or documents of a former employer, or any person or
entity for which I have acted as an independent contractor or consultant, that
are not generally available to the public, unless I have obtained written
authorization from any such former employer, person or firm for their possession
and use. I understand and agree that, in my service to the Company, I am not to
breach any obligation of confidentiality that I have to former employers or
other persons.


7.Enforcement; Equitable Relief. Employee acknowledges that any breach or
threatened breach by Employee of any provision of this Agreement may result in
immediate and irreparable injury to the Company, and that such injury may not be
readily compensable by monetary damages. In the event of any such breach or
threatened breach, Employee acknowledges that, in addition to all other remedies
available at law and equity, the Company shall be entitled to seek equitable
relief (including a temporary restraining order, a preliminary injunction and/or
a permanent injunction), and an equitable accounting of all earnings, profits or
other benefits arising from such breach and will be entitled to receive such
other damages, direct or consequential, as may be appropriate. In addition, and
not instead of, those rights, Employee further acknowledges that Employee shall
be responsible for payment of the fees and expenses of the Company’s attorneys
and experts, as well as the Company’s court costs, pertaining to any suit,
action, or other proceeding, arising directly or indirectly out of Employee’s
violation or threatened violation of any of the provisions of this section. The
Company shall not be required to post any bond or other security in connection
with any proceeding to enforce this section.


8.Severability. If any provision of this Agreement shall be determined by any
court of competent jurisdiction to be unenforceable or otherwise invalid as
written, the same shall be enforced and validated to




--------------------------------------------------------------------------------




the extent permitted by law. All provisions of this Agreement are severable, and
the unenforceability or invalidity of any single provision hereof shall not
affect the remaining provisions.


9.Miscellaneous. This Agreement shall be governed by and construed under the
laws of the State of New York applied to contracts made and performed wholly
within such state. No implied waiver of any provision within this Agreement
shall arise in the absence of a waiver in writing, and no waiver with respect to
a specific circumstance, event or occasion shall be construed as a continuing
waiver as to similar circumstances, events or occasions. This Agreement,
together with the employment agreement between the Company and myself, contains
the sole and entire agreement and understanding between the Company and myself
with respect to the subject matter hereof and supersedes and replaces any prior
agreements to the extent any such agreement is inconsistent herewith. This
Agreement can be amended, modified, released or changed in whole or in part only
by a written agreement executed by the Company and myself. This Agreement shall
be binding upon me, my heirs, executors, assigns and administrators, and it
shall inure to the benefit of the Company and each of its successors or assigns.
This Agreement shall be effective as of the first day of my being retained to
render services to the Company, even if such date precedes the date I sign this
Agreement.


10.Thorough Understanding of Agreement. I have read all of this Agreement and
understand it completely, and by my signature below I represent that this
Agreement is the only statement made by or on behalf of the Company upon which I
have relied in signing this Agreement.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have caused this Employee Confidentiality, Non-Compete and
Inventions Assignment Agreement to be signed on the date written below.
DATED:1/5/15
/s/ David Mazzo
David J. Mazzo, Ph.D.










